                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


SERVISFIRST BANK,                                )
                                                 )
        Appellant,                               )         NO. 3:19-cv-00432
                                                 )         JUDGE RICHARDSON
v.                                               )
                                                 )        On appeal from the United States
CURAE HEALTH, INC., et al.,                      )        Bankruptcy Court for the Middle
                                                 )        District of Tennessee: Case No.
        Appellees.                               )        18-05665


                                 MEMORANDUM OPINION
       This matter is presently before the Court on the “Motion of Appellee to Dismiss Appeal as

Equitably Moot” (Doc. No. 16, “Motion”), filed by Appellee Steven D Sass LLC, in its capacity

as Liquidating Trustee and debtor representative (“Trustee”). Appellant, ServisFirst Bank

(“ServisFirst”), has filed a brief in opposition to the Motion (Doc. No. 20, “Appellant’s

Response”), to which the Trustee has replied (Doc. No. 23). As part of a subsequently filed reply

brief in support of its appeal, ServisFirst Bank included additional argument in opposition to the

motion. (Doc. No. 24). As the Court believes the facts and law are adequately elucidated by the

parties’ filings, the Court will decide the Motion without a hearing.

                                         BACKGROUND

       For the most part, the facts upon which the Motion turns—largely procedural facts—are

not in doubt. Except as indicated otherwise, the following facts appear to be undisputed.
         The Debtors1 each filed a voluntary petition under Chapter 11 on August 24, 2018, in the

United States Bankruptcy Court for the Middle District of Michigan (the “Bankruptcy Court”). All

of these cases have been jointly administered under Bankruptcy Court Case No. 18-05665, as

indicated in the case caption above, pursuant to order of the Bankruptcy Court issued five days

later. Soon thereafter, pursuant to 11 U.S.C. § 1102, United States Trustee appointed an Official

Committee of Unsecured Creditors (“Committee”) for the Debtors.

         Seeking liquidation rather than reorganization under Chapter 11, the Debtors (as debtors in

possession) filed a plan of liquidation on January 22, 2019. Objections to the plan followed, and

on March 4, 2019, the Debtors and the Committee filed a Joint Chapter 11 Plan of Liquidation

(“Joint Plan”) and a Disclosure Statement for Joint Chapter 11 Plan of Liquidation (“Joint

Disclosure Statement”). In pertinent part, the Joint Plan creates a liquidating trust (“Liquidating

Trust”), to be administered by the Trustee, to receive by transfer the Debtors’ assets, pursue

potential claims and causes of action of the Debtors, and to liquidate the Debtors’ estates including

by making distributions to Creditors in accordance with the terms of the Joint Plan. ServisFirst

filed an objection to the Joint Plan, asserting that the Joint Plan was not feasible because the

Debtors would not have enough unencumbered cash to pay the Debtors’ administrative expense

liabilities.

         The confirmation hearing for the Joint Plan had been scheduled for May 9, 2019. On the

eve of the hearing, a settlement was reached with respect to claims the Debtors’ estate had against

CHS/Community Health Systems, Inc. (“CHS”). Specifically, the Debtors, the Committee, and


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are Curae Health, Inc. (5638); Amory Regional Medical Center, Inc. (2640);
Batesville Regional Medical Center, Inc. (7929); Clarksdale Regional Medical Center, Inc. (4755);
Amory Regional Physicians, LLC (5044); Batesville Regional Physicians, LLC (4952); and
Clarksdale Regional Physicians, LLC (5311).

                                                  2
CHS reached a settlement (the “CHS Settlement”) providing, in pertinent part, for (i) a $3.5 million

payment (the “CHS Settlement Funds”) from CHS to the Liquidating Trust to be established under

the Joint Plan; (ii) the release of debtor and estate claims against CHS; and (iii) the waiver of any

distributions to CHS under the Joint Plan. The CHS Settlement was memorialized in a proposed

order (“Proposed Order”) filed that evening with the Bankruptcy Court. Counsel for ServisFirst

was not involved in negotiating the CHS Settlement, and he was unaware of the Proposed Order

until the next morning, i.e., the day of the confirmation hearing. 2 (Doc. No. 16-2, Transcript of

May 9, 2019 confirmation hearing (“Tr.”) 40:24-41:6). 3

       If, as they claim,4 the Debtors and the Committee believed that the CHS Settlement (and,

to a lesser extent, certain other settlements reflected in the proposed order) resolved ServisFirst’s

Joint Plan feasibility objection, they were mistaken. The next day, at the confirmation hearing, the

Debtors announced the CHS Settlement, stating that it would allow the Debtors to pay the

administrative and priority claims asserted against the estates and fund the Liquidated Trust,

thereby resolving ServisFirst’s objection. (Tr. at 10:10-10:25; 20:22-21:20). Counsel for the

Debtors then laid out his basis for asserting that the applicable confirmation requirements of

section 1129(a) of the Bankruptcy Code had been satisfied such that the Joint Plan should be

confirmed. (Tr. at 23:12-33:3). In the process, Debtors’ counsel proffered the testimony of the

Debtors’ CEO at the time, Steve Clapp. Mr. Clapp then adopted under oath the proffered version


2
 As noted in a footnote below, however, Debtors’ counsel disputes that ServisFirst did not know
about the negotiations leading to the CHS Settlement.
3
  Citations to “Tr.” are to the transcript page number, which happens to be one number lower than
the page number for Doc. No. 16-2; the respective page numerations differ by one due to the
inclusion of an exhibit caption page at the beginning of Doc. No. 16-2.
4
 The Court does not dispute that this was their belief, but it notes that the existence and sincerity
of such belief is immaterial for present purposes.


                                                 3
of his testimony as his own testimony (Tr. 33:6-16), and no one accepted the invitation to cross-

examine him (Tr. 34:2-3), including counsel for ServisFirst, who considered the possibility (Tr.

34:4-6), but ultimately did not do so.

       Debtors’ counsel expressed the viewpoint that the CHS Settlement resolved ServisFirst’s

objection to the Joint Plan because it provided the necessary cash to pay the Debtors’

administrative and priority claims. (Tr. 20:10-21:9). Alas, ServisFirst did not see it that way; its

counsel proceeded to make clear that the Proposed Order did not address all of ServisFirst’s

objections. (Tr. 34:13-14). He proceeded to explain that ServisFirst did not object to the CHS

Settlement insofar as it called for the $3.5 million payment, but that ServisFirst asserted a lien on

those funds and that he contemplated those funds going into “escrow,” where the parties would

“fight” or litigate over them. (Tr. 35:3-4; 13-25). ServisFirst’s counsel further made clear that

ServisFirst “does not consent to the use of any collateral in which it claims an interest to pay the

administrative claims other than those set out in the budget . . . .” (Tr. 34:19-23). He concluded by

noting that ServisFirst “contends that these proceeds are subject to the lien and can’t be disbursed

without its consent.” (Tr. 36:5-6). The Bankruptcy Judge then seemed to confirm, or at least

express an understanding, “that that money is going in escrow and the adversary [proceeding] will

resolve that.” (Tr. 36:8-9). To this, ServisFirst’s counsel expressed his agreement with that

understanding, his desire to prevail in the fight for those funds, and his understanding that the fight

was for another day. (Tr. 36:10).5



5
  The parties disagree substantially over counsels’ subjective understandings and agreements
counsel conveyed through the particular words they used at the confirmation hearing—a
significant issue on this Motion. To elucidate counsels’ subjective views expressed at the hearing,
the Court believes that they are best recounted herein in part by quoting particular words or phrases
and in part by paraphrasing counsel’s statements; when the Court does paraphrase, it does so
carefully, with both an understanding of how important it is to paraphrase accurately and


                                                  4
          In response to hearing this, counsel for the Committee expressed surprise, (Tr. at 36:22-

23), then indicated that the subject(s) of the surprise was the fact that ServisFirst asserted a lien on

the CHS Settlement Funds and maintained that they should go in escrow. (Tr. at 37:4-6, 14-16).

He further asserted that the notion of placing the CHS Settlement Fund in escrow was a “non-

starter,” was entirely inconsistent with the CHS Settlement, and would prevent the resolution of

ServisFirst’s feasibility objection (because such resolution required funding the Liquidating Trust

with CHS Settlement Funds unencumbered by any liens); he insisted that the validity of

ServisFirst’s lien would have to be resolved prior to confirmation of the Joint Plan because the

Committee would not agree that the CHS Settlement was subject to, or that the Joint Plan could

be confirmed subject to, ServisFirst’s asserted lien. (Tr. 37:1-24). He suggested a recess, and one

was taken. (Tr. 37:24-38:8). When court re-convened, Debtors’ counsel firmly stated the same

position Committee counsel had just expressed, and in fact suggested adding language to the

confirmation order expressly clarifying that “ServisFirst has no lien, claim, or interest whatsoever

in the $3.5 million received from CHS. (Tr. 38:12-39:8). For his part, Committee counsel chimed

in that the confirmation order would provide that the CHS Settlement Funds “shall transfer to the

liquidating trust, free and clear of any liens, claims, or encumbrances.” (Tr. 39:14-17). He further

stated:

          [T]o the extent Mr. Kelly comes in and says I want to reserve rights. There's no --
          there are no rights to be reserved. Simply by operation of law, Your Honor, or by
          operation of the plan, by operation of the confirmation order, is the estate funds
          have to move to a liquidating trust free and clear of any such liens, claims, and
          encumbrances because what else is the liquidating -- the liquidating trust is in the
          business of distributing assets. And it's going to be distributing assets consistent
          with the terms of the plan. There's no asterisk, there’s no well I want a mulligan on
          this issue. This -- it’s very clear, Your Honor.


confidence that it has done so. Such paraphrasing fosters not only conciseness, but also the
illumination of the parties as to how exactly the Court construes what was said.


                                                   5
(Tr. 39:18-40:3). In response, the Court indicated its understanding of counsel’s point. (Tr. 40:5).

Given the podium, counsel for ServisFirst then stated that ServisFirst did not intend to challenge

the release given CHS, that the Proposed Order itself reserved all of the pre-petition liens, and that

“to the extent that any of the $3.5 million is allocable to pre-petition claims of the debtors to which

ServisFirst has a lien, that’s the right that we’re reserving to challenge the allocation.” (Tr. 40:9-

18). He continued:

       I think that confirming the plan is fine. The only issue is should some of these $3.5
       million be allocated to the assets in which ServisFirst has a lien. . . . You just can’t
       use the collateral in which ServisFirst has a lien to pay the admin expenses.

       And certainly, we'll -- we're happy to I guess have that resolved by Your Honor just
       like all the other issues we’re going to have.
(Tr. 41:8-19) (emphasis added). In response, the Bankruptcy Judge offered counsel for ServisFirst

an evidentiary hearing but, citing lack of advance notice (presumably of the CHS Settlement and

Proposed Order),6 he declined, then stated, consistent with the language highlighted above, “I think

the solution is entering the confirmation order.” (Tr. 41:23-42:9). Counsel for ServisFirst then

denied that he was seeking a contingent confirmation order, explaining that he instead would have

a right to appeal—which, the Bankruptcy Judge noted, he would have in any event if the Joint Plan

was confirmed. (Tr. 42:10-13). Agreeing with the Court on that point, counsel for ServisFirst then

injected the following caveat:

       I don't want to . . . waive that by agreeing to what they’re saying. I've stated
       ServisFirst’s position. Your Honor can enter whatever order Your Honor feels is
       appropriate given the proof that’s been proffered and then you know, everybody
       has their respective rights.



6
  At the confirmation hearing, Debtors’ counsel disputed that ServisFirst actually lacked such
advanced notice. (Tr. 43:10-14). So did counsel for the Committee (46:13-47:2). However, the
Court need not resolve this dispute in order to resolve the Motion.

                                                  6
(Tr. 42:18-23). He then expressed his understanding of the procedural posture in the event the

Bankruptcy Court confirmed the Joint Plan: “If Your Honor decides you’re going to rule against

[ServisFirst on] this issue, that’s going to be one of the things that in [sic] the order and the question

then will be will the record support what’s in the order.” (Tr. 43:1-4). Evidently disinclined to pass

up on opportunity to obtain the precise confirmation order he sought, Debtors’ counsel then

propose[d] that: “the Court treat what [counsel for ServisFirst] just said as an objection and that

the Court overrule it”; “we submit the confirmation order with the words that I said earlier, [i.e.,

that] ServisFirst has no interest in this $3.5 million; “we put that in the confirmation order and if

they want to appeal, they appeal”; the Court make, and include in the confirmation order, a finding

that ServisFirst has no lien whatsoever in [the CHS Settlement Funds]; and that the “confirmation

order . . . says this money is clean [and that] ServisFirst has no interest in it.” (Tr. 43:17:23; 44:3-

6; 46:4-6). Debtors’ counsel then stated his understanding of ServisFirst’s position:

           I don’t hear Mr. Kelly objecting to confirmation of the plan. What I hear him say
           is he reserves his right to appeal. And everybody has the right to appeal. And so,
           the debtors -- why don't we confirm the plan with that language. Mr. Kelly’s
           appellate rights are preserved. That’s how the debtors wish to proceed.

(Tr. 46:6-11). With further ado, the Bankruptcy Judge announced that he was prepared to confirm

the Joint Plan “without any reservation, with the language that Mr. Gordon ha[d] proposed.” (Tr.

47:11-13). He remarked, “[i]f there are appeals, let them come[.]” (Tr. 47:20). He concluded by

stating:

           The Court is going to confirm this plan and find that it meets all the requirements
           under 1129. And I will expect a confirmation order that details everything we’ve
           discussed, everything you proffered, and the Court will sign that and get this case
           confirmed.

(Doc. No. 48:4-8). He subsequently did exactly that. And this appeal under 28 U.S.C. § 158(a)(1)

followed.



                                                    7
                                       LEGAL STANDARD

       This Court has jurisdiction to hear appeals from “final judgments, orders, and decrees” of

the Bankruptcy Court. 28 U.S.C. § 158(a)(1). Via the Motion, brought under Rule 8013(a)(1) of

the Federal Rules of Bankruptcy Procedure,7 the Trustee asks this Court to dismiss this appeal as

equitably moot pursuant to Fed. R. Civ. P. 12(b)(1). See Alexander v. Barnwell Cnty. Hosp., 498

B.R. 550, 557 (D.S.C. 2013) (finding that a motion to dismiss an appeal of an order confirming a

bankruptcy plan as equitably or constitutionally moot is properly brought pursuant to Fed. R. Civ.

P. 12(b)(1)).

       The Court cannot hope to provide a better summary of the doctrine of equitable mootness

than the one provided in In re City of Detroit, Michigan, 838 F.3d 792, 799 (6th Cir. 2016). There

the Sixth Circuit set forth a succinct (not to say cursory) description of the nature of the doctrine

and the requirements for its application in a particular case:

                Equitable mootness is not technically “mootness”—constitutional or
       otherwise—but is instead “a prudential doctrine that protects the need for finality
       in bankruptcy proceedings and allows third parties to rely on that finality” by
       “prevent[ing] a court from unscrambling complex bankruptcy reorganizations
       when the appealing party should have acted before the plan became extremely
       difficult to retract.” In re Ormet Corp., 355 B.R. 37, 40–41 (S.D. Ohio 2006)
       (relying on In re Grimland, Inc., 243 F.3d 228, 231 (5th Cir. 2001), and In re PWS
       Holding Corp., 228 F.3d 224, 236 (3d Cir. 2000)). That is, unlike conventional
       mootness, equitable mootness is not concerned with the court’s ability or inability
       to grant relief; it is concerned with protecting the good faith reliance interests
       created by implementation of the bankruptcy plan from being undone afterwards.
       See In re UNR Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994) (“There is a big
       difference between inability to alter the outcome (real mootness) and unwillingness
       to alter the outcome (‘equitable mootness’).”).

               More akin to waiver or forfeiture (or perhaps estoppel) than to conventional
       mootness, equitable mootness is “grounded in the notion that, with the passage of
       time after a judgment in equity and implementation of that judgment, effective
       relief on appeal becomes impractical, imprudent, and therefore inequitable.” See In

7
  That rule provides: “A request for an order or other relief is made by filing a motion with the
district or BAP clerk, with proof of service on the other parties to the appeal.”

                                                  8
       re United Producers, 526 F.3d [942,] [] 947 [(6th Cir. 2008)] (internal quotation
       marks omitted). Stated bluntly, equitable mootness negates appellate review of the
       confirmation order or the underlying plan, regardless of the problems therein or the
       merits of the appellant’s challenge. Cf. In re Made in Detroit, Inc., 414 F.3d 576,
       581 (6th Cir. 2005).

               We analyze equitable mootness under a three-part test: (1) whether a stay
       has been obtained; (2) whether the plan has been “substantially consummated”; and
       (3) whether the relief requested would significantly and irrevocably disrupt the
       implementation of the plan or disproportionately harm the reliance interests of other
       parties not before the court. See In re United Producers, 526 F.3d at 947–48
       (quotation marks and citations omitted). Whether a stay of implementation of the
       plan has been obtained is significant because:

                 When an appellant does not obtain a stay of the implementation of
                 a confirmation plan, the debtor will normally implement the plan
                 and reliance interests will be created. Thus, the failure to obtain a
                 stay will count against the appellant in determining whether an
                 appeal should be denied on equitable mootness grounds. The failure
                 to seek a stay ... is not necessarily fatal ... [but neither is merely
                 seeking a stay sufficient in and of itself, as] a stay not sought, and a
                 stay sought and denied, lead equally to the implementation of the
                 plan of reorganization.

       Id. at 948 (quotation marks, editorial marks, citations, and paragraph break
       omitted).

               We measure “substantial consummation” by the Bankruptcy Code
       definition, which considers the extent of the debtor’s transfer of property,
       assumption of responsibilities, and distribution of assets as prescribed by the plan.
       See 11 U.S.C. § 1101(2). “If a plan has been substantially consummated there is a
       greater likelihood that overturning the confirmation plan will have adverse effects
       on the success of the plan and on third parties.” In re United Producers, 526 F.3d
       at 948. But even after substantial consummation, equitable mootness is not
       necessarily appropriate. Id. The most important factor is whether the relief
       requested would affect the rights of third parties or the overall success of the plan.
       Id. This requires a case-by-case assessment of the feasibility and effect of the relief
       requested, and determination of “whether it amounts to a piecemeal revision of the
       plan or a wholesale rewriting of it.” Id.

Id. at 798-99.




                                                    9
        In the Sixth Circuit, a district court’s decision on the applicability of equitable mootness is

reviewed de novo, and not for abuse of discretion.8 Id. at 798 (“We review the district court’s

equitable mootness determination de novo.” (citing United Producers, Inc., 526 F.3d at 946).9 This

has ramifications not only for any potential appeal, but also for this Court. It means that unlike

with many other the multi-factor tests it applies, in the Sixth Circuit a district court’s decision as

to the applicability of equitable mootness actually is not one within its sound discretion. The

practical upshot of this reality for the undersigned is that he must think in terms of what is the

singularly right outcome of the balancing of the applicable factors; he does not have luxury of

reaching a decision because it is merely colorable. That is to say, it is not enough to choose one of

the two options (i.e., applying equitable mootness or not applying equitable mootness) on the

grounds that such option is a justifiable even if arguably weaker option. The Court instead must

endeavor to find the objectively stronger option by applying factors that, contradictorily, are

inherently subjective (and arguably even ambiguous). The Court is aware of the difficulties of




8
  Not all circuits see it that way; for example, the Third Circuit applies an abuse-of-discretion
standard. United Producers, Inc., 526 F.3d at 946 (discussing and rejecting In re Continental
Airlines, 91 F.3d 553, 560 (3d Cir. 1996)); see also In re Paige, 584 F.3d 1327, 1335 (10th Cir.
2009) (rejecting United Producers, Inc. and “adopt[ing] the abuse-of-discretion standard of review
for determinations of equitable mootness in bankruptcy cases”).
9
  The Sixth Circuit does so because “[s]uch a standard of review is consistent with this Court's
plenary review of the decisions of a lower court exercising its appellate jurisdiction.” United
Producers, Inc., 526 F.3d at 947. Such plenary view is appropriate, in the Sixth Circuit’s view,
because “’the court of appeals is ‘in just as good a position to make this determination as was the
district court.’” Id. at 946 (quoting Continental Airlines, 91 F.3d at 568 n. 4 (Alito, J., dissenting)).



                                                   10
pronouncing this kind of objective determination as the outcome of a subjective multi-factor test.10

And yet this is exactly what the Court is called upon to do, and it will proceed accordingly.11

                                            ANALYSIS

       The Court addresses in turn each of the three factors comprising the mootness inquiry.

          I.   Failure to Obtain Stay Pending Appeal

       The first factor is, as noted above, described as “whether a stay has been obtained.” But as

noted below, one aspect of that issue—i.e., whether the appellant even sought a stay—is especially

relevant. Limiting its concession to the issue expressly raised by the first factor (which is not

inappropriate), ServisFirst notes that it did not “obtain” a stay of the confirmation order. (Doc No.

20 at 2 n.1). However, there is more to the story: ServisFirst did not even seek a stay.

       “Fed. R. Bankr. P. 8005 provides that a motion for a stay of a bankruptcy court order may

be made to the district court pending an appeal of the order.” In re Metiom, Inc., 318 B.R. 263,

267 (S.D.N.Y. 2004). As Rule 8005 indicates, a motion for a stay is optional, and is not required

to preserve the right to appeal. Capital Factors, Inc. v. Kmart Corp., 291 B.R. 818, 823 (N.D. Ill.



10
   The undersigned has noted on multiple occasions that the outcomes of multi-factor tests (despite
the advantages the undersigned perceives in them) tend to be unpredictable on the front end, given
their subjectivity. Eli J. Richardson, Eliminating the Limitations of Limitations Law, 29 Ariz. St.
L.J. 1015, 1050 (1997) (proposing a multi-factor test to resolve civil limitations issues, while
conceding that when courts “apply[ ] a multi-factor test, [it is] always an unpredictable endeavor”);
Eli J. Richardson, Taking Issue with Issue Preclusion: Reinventing Collateral Estoppel, 65 Miss.
L.J. 41, 95 (1995) (proposing multi-factor test to resolve collateral estoppel issues, while
conceding that its drawback is that it “would produce unpredictable resolutions of collateral
estoppel issues, in that it is so flexible and calls for very subjective judicial determinations.”).
11
   In so doing, the Court is aware that some courts have allocated to the appellee the burden of
showing the applicability of equitable mootness. See, e.g., Paige, 584 F.3d at 1336. The Court
does not disagree and certainly does not allocate any burden to ServisFirst to avoid the application
of equitable mootness. But the Court also believes that the issue of “burden” is something of a red
herring here; the issue is not so much whether the Trustee has shown that equitable mootness
should be applied; it is more whether, in the Court’s view based on the record as a whole (including
what the Trustee has or has not shown), the better result is to apply equitable mootness.


                                                 11
2003), aff'd sub nom. In re Kmart Corp., 359 F.3d 866 (7th Cir. 2004) (noting that appellant was

not required to seek a stay of the orders in order to preserve its appellate rights).

        So one might think that by forgoing a motion to stay, an appellant does not imperil its right

to appellate review in any way. Unfortunately for ServisFirst, that is not the law; by not moving

for a stay, the appellant does indeed jeopardize its right to appellate review inasmuch as it is held

against ServisFirst in the equitable mootness analysis.

        As noted by one district court in this circuit:

        It is undisputed that [appellant] did not even initially appeal, let alone obtain (or
        even seek to obtain) a stay of, consummation of the asset sales and the [p]lans. It is
        an important policy of Bankruptcy law that court-approved reorganization plans be
        able to go forward unless a stay is obtained. Bennett v. Veale, 60 F.3d 828, 1995
        WL 385147, p. 2 (6th Cir. 1995) (Unpublished Opinion). While the failure to seek
        a stay in itself is not determinative, it is highly relevant. Id. A party that elects not
        to pursue a stay bears the risk that a speedy implementation of a confirmation order
        will moot an appeal. See Matter of Specialty Equipment Cos., 3 F.3d 1043, 1047
        (7th Cir. 1993).

In re HNRC Dissolution Co., No. 0:05-cv-79-HRW, 2006 WL 782837 (E.D. Ky. Mar. 28, 2006).12

As another district court in this circuit put it, “[t]hough failure to seek a stay ‘is not necessarily



12
   Like many of the extant cases, In re HNRC Dissolution Co. involved a Chapter 11
reorganization, However, “the equitable mootness doctrine can apply in the context of a [Chapter
11] liquidation proceeding.” Parrett v. Nat'l Century Fin. Enterprises, Inc., No. 02-65235, 2005
WL 8162590, at *3 (S.D. Ohio Jan. 27, 2005) (collecting cases); cf. City of Detroit, 838 F.3d at
800 (noting that several courts have extended equitable mootness to liquidations under Chapter 7).
In a case cited by ServisFirst, Schroeder v. New Century TRS Holdings, Inc., 407 B.R. 576 (D.
Del. 2009), the court implied that the equitable mootness doctrine applies in the liquidation
context, with the caveat that in the litigation context, one relevant question (whether a successful
appeal would unravel the plan) was a fact of “diminished significance.” Id. at 588. The Court
herein will bear in mind, in assessing the significance of this question, the particular (liquidating)
context involved in the present case. See In re BGI, Inc., No. 12 CIV. 7714 ALC, 2013 WL
10822966, at *10 (S.D.N.Y. May 22, 2013) (“Based on the foregoing, Appellants’ contention that
the doctrine of equitable mootness should not apply to these appeals because they involve a
liquidation of assets is unpersuasive. Careful consideration of the facts bear on whether the appeals
are moot, and liquidation, by itself, is not dispositive of the availability of equitable relief.”), aff'd,
772 F.3d 102 (2d Cir. 2014).


                                                    12
fatal to the appellant’s ability to proceed, City of Covington [v. Covington Landing Ltd.

Partnership, 71 F.3d [1221,] 1225–26 [6th Cir. 1995], parties with objections should act early and

quickly, moving for stays where necessary to protect the status quo.” Ormet Corp., 355 B.R. at 41

(internal quotation marks omitted) (citing In re Arbors of Houston Assoc. Ltd. Partnership, No.

97–2099, 1999 WL 17649, at *2 (6th Cir. Jan. 4, 1999)).

       In short, policy considerations favoring the prompt consummation of plans (of liquidation

as well as reorganization) run headlong into policy (and fairness) considerations generally

supporting a party’s right to appeal. Where an appellant does not even seek a stay of a confirmation

order, it undermines its (presumed) position that the policy in favor of its right to appeal prevails

over the countervailing policy favoring consummation of bankruptcy plans.13 The net effect is that

what is ostensibly an optional stratagem—seeking a stay pending appeal—is not optional for an

appellant seeking to maximize its chances of avoiding dismissal of the appeal on grounds of

equitable mootness. Just or unjust, this was the legal context in which ServisFirst was operating

and for which its decision-making needed to account. That is what happened here; by failing to

move for a stay, ServisFirst hurt (though did not completely destroy) its position that its appeal

should proceed in the face of the Trustee’s assertion of equitable mootness.

       Thus, it counts against ServisFirst that it failed to obtain a stay, and indeed did not even



13
   This is not the only context in which the cherished American prerogative to appeal a final order
runs headlong into, and may give way to, a countervailing policy consideration. Another example
is presented in cases brought under the International Child Abduction Remedies Act, 22 U.S.C. §
9001 et seq., implementing the 1980 Hague Convention on Civil Aspects of International Child
Abduction; in such cases, a stay of a district court order to promptly return the affected child(ren)
to the country where they previously resided is not the norm even though a stay would be necessary
to enable the appellant-parent to complete an appeal. Chafin v. Chafin, 568 U.S. 165, 179 (2013)
(“If losing parents were effectively guaranteed a stay, it seems likely that more would appeal, a
scenario that would undermine the goal of prompt return and the best interests of children who
should in fact be returned.”)


                                                 13
attempt to obtain a stay. As to exactly how much it counts, the case law is unclear, other than to

suggest (as discussed above) that it is significant, and even “highly relevant,” but not as important

as the third factor. The weight to be given this failure surely depends on the particular facts

involved here, especially the discussion at the May 9, 2020 confirmation hearing, which the Court

set out in detail above for just this reason. The relevant inquiry, the Court believes, is what those

facts suggest about just how imprudent it was for ServisFirst not to seek a stay of the confirmation

order.

         In the Court’s view, the discussion at the hearing suggests several things that cut against

ServisFirst, making its forgoing of a motion to stay especially imprudent: (1) it was made

abundantly clear that the Trustee and the Committee intended to move forward to consummate the

Joint Plan despite ServisFirst purporting to have an appealable issue; (2) relatedly, the Debtors and

the Committee intended to completely ignore any notion that the CHS Settlement Funds needed

to be left untouched or preserved to any extent (in “escrow” or otherwise) pending any appeal; (3)

ServisFirst consented to the entry of the proposed confirmation order, albeit with numerous and

vociferous protestations that it was preserving its right to appeal; (4) ServisFirst declined an

express opportunity for an evidentiary hearing on its objection to confirmation of the Joint Plan;

and (5) ServisFirst knew that the substantive decision on any appeal would be made based solely

on the existing record (devoid of any elucidation such an evidentiary hearing may have provided).

Collectively, these factors indicate that ServisFirst well understood that, absent a stay, the

confirmed plan would be going forward despite the pendency of any appeal, and that ServisFirst

itself had a role, and arguably even signaled acquiescence, in that by consenting to the entry of

the confirmation order. Under the circumstances, it was imprudent for ServisFirst not to move to

stay the confirmation order pending appeal—especially if it wanted to correct any misimpression



                                                 14
that it acquiesced in the consummation of the Joint Plan prior to the resolution of any appeal of the

confirmation order.

       In ServisFirst’s favor, by contrast, is the fact that its counsel stated, and Debtors’ counsel

and Committee’s counsel understood, quite clearly that it intended to appeal. This fact provides

some support to ServisFirst, but not nearly as much support on the equitable-mootness issue as on,

for example, the separate issue of whether ServisFirst waived its right to appeal.14 But as the above-

referenced discussion makes plain, it is one thing to appeal, and it is another to stay a confirmation

order pending an appeal. ServisFirst indicated an intention to do the former, but not the latter—

either at the confirmation hearing or at any time thereafter. Thus, ServisFirst’s clear expression of

an intent to appeal did not somehow cure (or prevent) the problem the doctrine of equitable

mootness is intended to cure: preventing innocent third parties from being burned by their good

faith reliance on the implementation of the bankruptcy plan that was allowed to proceed but then

may have to be undone in the event of a successful appeal.

       In summary, especially given the specific and unique facts of this case, it is highly relevant,

though not dispositive, that ServisFirst did not obtain or even seek a stay of the confirmation order.

The significance of this is reflected in the following passage from In re Hamady Brothers Food

Markets, 110 B.R. 815 (E.D. Mich. 1990), cited (albeit without a complete case citation) by the

Trustee:

               An important factor to consider is the appellant’s failure to obtain a stay.
       While failure to procure a stay is not per se dispositive that an appeal is moot, courts
       have held that where a party seriously seeks an outright reversal of a bankruptcy
       court’s order of confirmation, that party should not sit idly by while allowing
       intervening events to extinguish old rights and create new ones. Cases have held
       that an appeal may be dismissed as moot where an appellant neglects diligently to


14
  As ServisFirst’s briefing suggests, these are separate (if somewhat overlapping) issues. (Doc
No. 24 at 4). The Court does not reach the latter issue, i.e., whether ServisFirst waived its right to
appeal.
                                                 15
        pursue available remedies such as a stay, or where an appellant, through ‘procedural
        ineptitude,’ pursues legally ineffective courses of action, which result in a
        comprehensive change of circumstances of the parties involved in the case.

                In this case, it is a mystery why [appellant] agreed to enter the Consent
        Order abandoning the stay, if [appellant] did indeed seriously seek an outright
        reversal of the Order of Confirmation. As [appellant] points out, the Consent Order
        did not waive, but instead expressly preserved, [appellant’s] right to pursue the
        appeal. Nevertheless, while the Consent Order ostensibly preserved [appellant’s]
        appeal, it simultaneously allowed to go forward substantial action in confirmation
        of the plan, and insulated much of that action from the effects of the outcome of
        [appellant’s] appeal. Thus, if [appellant] is to be held to the consequences of its
        action in entering into the Consent Order, [appellant] may in fact have waived the
        appeal that it meant expressly to preserve.

110 B.R. at 817-18 (internal citations omitted). Hamady Bros., is on point, and its principles are

applicable here, though notably the issue technically is not exactly “waiver” of the appeal, but

rather equitable mootness. The application of equitable mootness here is supported by the first

factor.15

            II.   Substantial Consummation of the Joint Plan

        “We measure “substantial consummation” by the Bankruptcy Code definition[.]” City of

Detroit, 838 F.3d at 799. Under that definition, “substantial consummation” means:

        (A) transfer of all or substantially all of the property proposed by the plan to be
        transferred;

        (B) assumption by the debtor or by the successor to the debtor under the plan of the
        business or of the management of all or substantially all of the property dealt with
        by the plan; and

        (C) commencement of distribution under the plan.

11 U.S.C. § 1101(2). The Court finds that this definition has been satisfied. First, all or



15
   This is true even though Hamady Bros. involved an express abandonment of the right to seek a
stay, rather than the mere forgoing of a right to seek a stay as occurred in the present case. The
Court also notes that it does not accuse ServisFirst of “procedural ineptitude,” but rather merely
notes the nature and consequences of its not taking the procedural step of moving for a stay.


                                                 16
substantially all of the property proposed to be transferred under the Joint Plan has been

transferred. As the Trustee explains it, “On the Effective Date, title to all assets of the Debtors’

bankruptcy estates (other than D&O Claims and Tort Claims) automatically passed to the Trust,

and the CHS Settlement Funds . . . were transferred to the Trust. The Trust also received additional

funds, all but $2,069,826.10 of which . . . are subject to a lien asserted by ServisFirst [but

challenged by the Trustee].” (Doc No. 16 at 15-16). These factual assertions are support by the

declaration of the Trustee. (Doc. No. 17-3 at 4-5). ServisFirst challenges neither these facts nor

the conclusion that they indicate satisfaction of the first element of the definition.

        The Trustee also asserts that “[t]he second element of substantial consummation has been

satisfied because the Trustee has assumed management of all the property dealt with by the Plan”

by, among other things, seven steps he specifically outlines. (Doc. No. 16 at 16). ServisFirst

challenges neither these facts nor the conclusion that they indicate satisfaction of the second

element of the definition.

        ServisFirst instead challenges the existence of the last element of the definition of

“substantial consummation,” i.e., commencement of distributions. It argues that ServisFirst

contends that the “commencement of distributions” within the meaning of section 1101(2)(C) has

not occurred, because it means distributions to “creditors” as defined under section 101(10), which

does not include estate professionals or post-petition administrative claimants (who, ServisFirst

asserts, are effectively the only recipients of distributions to date). But as the noted by the Trustee,

the cases upon which ServisFirst relies here “concern transfers of property under the plan for the

purposes of section 1101(2)(A), not distributions for the purposes of section 1101(2)(C), and they




                                                  17
do not cite or make any connection to section 101(10).” (Doc. No. 23 at 6).16 As for cases that do

address Section 1101(2)(C), the Trustee cites two that “have relied upon the distribution of funds

to professionals and post-petition administrative creditors in determining that distributions under

a plan have commenced for the purposes of section 1101(2)(C).” (Doc. No. 23 at 6). Each such

case is unreported and from outside the Sixth Circuit. Moreover, in one of the cases, the court

relied additionally upon “a round of distributions to allowed claims by unsecured creditors.” In re

BGI, 2013 WL 10822966, at *6. And in the other, the bankruptcy court had approved the fee

applications of professionals participating in the bankruptcy, but it is unclear whether the approved

payments had already been made or even commenced. See In re President Casinos, Inc., No. 4:08-

cv-1976 CDP, 2010 WL 582794, at *6 (E.D. Mo. Feb. 16, 2010), aff'd, 409 F. App’x 31 (8th Cir.

2010)

        Thus, the Trustee’s showing of legal authority here was hardly overwhelming. But it tends

to support the Trustee’s position. So does another (admittedly out-of-circuit) case, In re Fansal

Shoe Corp., 119 B.R. 28 (Bankr. S.D.N.Y. 1990). There the trustee had fully paid the class of

priority administrative claims as well as the priority tax claimants. Even though it appears that no

other distributions had been made, the court found that the debtor had commenced distributions

within the meaning of Section 1101(2)(C). Id. at 29, 31.

        The Court is satisfied that the Trustee has shown the requisite “commencement of

distributions” within the meaning of Section 1101(2)(C). Thus, with the final element of the



16
  The Trustee also claims that (at least as of September 5, 2019) distributions have been made not
just to estate professionals or post-petition administrative claimants, but also to one or more pre-
petition claimants. (Doc. No. 24 at 6). But he does not support this assertion with a citation to the
record. For its part, ServisFirst refers to distributions made to a single pre-effective date
administrative expense claimant. In any event, the Court does not rely on this particular claim of
the Trustee.


                                                 18
statutory definition satisfied, the Trustee has shown that “substantial consummation” has occurred.

       Arguing otherwise, ServisFirst invokes Schroeder v. New Century TRS Holdings, Inc., 407

B.R. 576 (D. Del. 2009). But this case is simply inapplicable because it used a materially different

measurement of substantial consummation that the one used by the Sixth Circuit—the bankruptcy

code definition alone. Specifically, New Century TRS Holdings, Inc. was based on Third Circuit

law, whereby the district court “first looks to whether the bankruptcy code’s definition of

“substantial consummation” has been satisfied.” Id. at 588. “If this definition has been satisfied,

the court may then look to whether a successful appeal would unravel the plan.” Id. This is simply

not the case in the Sixth Circuit, where concerns about the unraveling of the plan are addressed in

connection with the third factor exclusively. What’s worse for ServisFirst, in New Century TRS

Holdings, Inc., which ServisFirst portrays as factually similar to the present case, the court found

that the plan had been substantially consummated: “In this case, the bankruptcy code’s definition

of substantial consummation has been satisfied: debtors’ assets have been transferred to the

liquidating trust for disposition and distributions have commenced.” Id. at 588-89.17 Still worse,

ServisFirst very regrettably told this Court point blank (and with a pinpoint cite) that “New Century

TRS Holdings held that the plan was not substantially consummated.” (Doc. No. 20 at 7).

ServisFirst’s reliance on New Century TRS Holdings has backfired on it.16




17
   The court in New Century TRS Holdings went on to say that despite substantial consummation
of the plan, this (second) factor ultimately did not weigh in favor of finding equitable mootness,
because, when it addressed the second step of this factor, it found that reversing the plan would
result in “great difficulty or inequity.” In re New Century TRS Holdings, Inc., 407 B.R. 576, 589
(D. Del. 2009). But this does not help ServisFirst on the second factor, because (as noted above),
it involved a step, and circumstances, not recognized by the Sixth Circuit as part of this factor.
And it certainly does not cure ServisFirst’s misrepresentation that the court in New Century TRS
Holdings “held that the plan was not substantially consummated.” (Doc. No. 20 at 7).


                                                 19
        III.    Whether the relief requested would significantly and irrevocably disrupt the
                implementation of the Joint Plan or disproportionately harm the reliance interests
                of other parties not before the Court.

        Asserting that the final factor likewise supports application of equitable mootness, the

Trustee argues that the relief requested would both (i) irrevocably disrupt the implementation of

the plan, and (ii) disproportionately harm the reliance interests of other parties not before the Court.

If the Trustee is correct on either point, then this factor—the most significant one—weights in the

Trustee’s favor.

        Arguing the first point, the Trustee refers to the Bankruptcy Court’s unchallenged

feasibility determinations under sections 1129(a)(9) and (11) of the Bankruptcy Code.

        “Feasibility is a mandatory requirement for confirmation.” In re Made in Detroit, Inc., 299

B.R. 170, 175 (Bankr. E.D. Mich. 2003), aff'd, 414 F.3d 576 (6th Cir. 2005). The plan does not

need to guarantee success, but it must present reasonable assurance of success. Id. at 176. To be

confirmed, a plan must be “doable.” Id. Although neither paragraph mentions the word “feasible”

(or possible, or reasonably likely, etc.), paragraphs (a)(9) and (a)(11) are the provisions that

embody the so-called “feasibility” requirements for confirmation of a Chapter 11 plan. See id. at

181 (denying confirmation of debtor’s Chapter 11 plan “because the Court holds that the [d]ebtor's

[p]lan is not feasible under 11 U.S.C. § 1129(a)(11) and 11 U.S.C. § 1129(a)(9)”).

        The Trustee argues that “without the use of the full $3.5 million in Settlement Funds to pay

administrative and priority claims against the Debtors and fund the Plan, the Plan would not have

been feasible and the Court could not have confirmed the Plan consistent with section 1129 of the

Bankruptcy Code.” (Doc. No. 23 at 9). In so doing, the Trustee points to his Declaration, (Doc.

No. 17-3), which includes raw facts about the funding of, and authorized disbursements from, the

Liquidating Trust made pursuant to the Joint Plan. The Court agrees. The record shows a feasibility

determination, and thus confirmation of the Joint Plan, was entirely dependent upon the CHS

                                                  20
Settlement Fund being available to pay administrative and priority claims and fund the Joint Plan

to pay creditors (and not just professional fees), unencumbered by ServisFirst’s purported lien. If

the CHS Settlement Fund had been subject to a lien in favor of ServisFirst, the Joint Plan would

have had no chance to succeed and thus no chance to properly be confirmed in the first place. And

if ServisFirst were to prevail on this appeal, such that the confirmation order in its current version

were reversed, and ServisFirst’s lien on the CHS Settlement Funds were deemed valid, on remand

the (altered) Joint Plan would stand no chance of confirmation.

       Seeking to sidestep this obvious conclusion, ServisFirst characterizes its appeal as “simply

seek[ing] to overturn a single provision of the confirmation order that provides, with no evidentiary

support, that none of the $3.5 million CHS Settlement Payment is subject to ServisFirst Liens.”

(Doc. No. 20 at 8). But its portrayal of the applicable provision as erroneous (because lacking in

evidentiary support) is beside the point; equitable mootness is applied (or not applied, as the case

may be) irrespective of whether the appealed bankruptcy court decision was erroneous. City of

Detroit, 838 F.3d at 798 (“[E]quitable mootness negates appellate review of the confirmation order

or the underlying plan, regardless of the problems therein or the merits of the appellant’s

challenge.”).

       ServisFirst next asserts:

       Granting relief to ServisFirst does not require that the plan be unwound or that the
       confirmation process begin anew. It simply requires that this matter be remanded
       to the bankruptcy court for a hearing on the extent to which the CHS Settlement
       Payment (which is not the plan’s sole funding source) represents the proceeds of
       ServisFirst’s collateral and thus is payable to ServisFirst, and not other creditors or
       professionals.
(Doc. No. 20 at 8).

       “What’s the harm from a mere remand and a hearing?” ServisFirst seems to be asking. This

rhetorical question misses the mark. When, as here, equitable mootness is raised in response to an


                                                 21
appellant seeking to reverse a substantially consummated plan, the Court’s proper focus is not

upon the effect of ServisFirst seeking reversal (merely a remand and a hearing, in ServisFirst’s

telling). Instead, the proper focus is the effect of the reversal being sought. See In re Eagle Picher

Indus. Inc., No. 96-4309, 97-4260, 1998 WL 939869, at *5 (Dec. 21, 1998) (“To the extent that

[d]ebtors seek to reverse the substantially consummated [p]lan, we find that reversal is not possible

or desirable.”). Put somewhat differently, ServisFirst mischaracterizes the “relief” it seeks. It is

not a remand and a hearing before the bankruptcy court on whether the CHS Settlement Funds

are subject to a lien in favor of ServisFirst; it is, instead, the district judge’s outright reversal by

of the confirmation order, with a ruling that ServisFirst’s lien on the CHS Settlement Fund

henceforth be recognized.

       This is made plain not only by its Notice of Appeal (Doc. No. 1 at 1), but also by its waiver

of an evidentiary hearing in advance of the entry of the confirmation order. ServisFirst takes pains

to claim that it did not waive its right to appeal and that it preserved its right to the evidentiary

hearing. The first claim is correct, as it preserved its right to appeal (albeit one that, as in every

case, was subject to the application of equitable mootness). But the second one is not. ServisFirst

expressly waived the opportunity for an evidentiary hearing prior to the entry of the confirmation

order, and it must live with this choice despite its (unsupported) claim (Doc. No. 20 at 16) that the

offer was made only “tongue-in-cheek” by the bankruptcy judge. Like any appellant, ServisFirst

obviously sought to prevail on its appeal, i.e., to obtain a reversal of the confirmation order, and

to obtain it from the district judge based on the record as it then existed, rather than from the

bankruptcy judge based upon a record expanded pursuant to a remand from the district judge:

       If Your Honor decides you're going to rule against this issue, that’s going to be one
       of the things that in the order and the question then will be will the record support
       what’s in the order.



                                                  22
(Tr. at 43:1-4).

        Relatedly, ServisFirst claims that it is not seeking to overturn the entire confirmation order,

but rather only the single provision that deems the CHS Settlement Fund not subject to

ServisFirst’s asserted lien. ServisFirst thus implies that the relief it seeks can coexist with the

confirmed Joint Plan. But it fails to explain how, since the Joint Plan is entirely premised upon the

CHS Settlement Fund going to parties other than ServisFirst. Having devoted its focus to insisting

that it did not seek reversal of the confirmation order. Still less does it explain how the Joint Plan

could possibly survive a ruling that CHS’s Settlement Fund is subject to a lien of ServisFirst.

Without question, the Joint Plan could not be confirmed because, as noted above, it would not

satisfy the “feasibility" requirement. In short, ServisFirst’s requested relief on appeal would

unravel the entire Plan.

        It follows that ServisFirst’s requested relief also would harm the reliance interests of other

parties not before the Court. It may be, as ServisFirst argues (Doc. No. 20 at 9), that those

professionals who have been paid (for services provided to the debtor or the Committee) pursuant

to the Plan thus far do not qualify as “parties not before the court” for purposes of this third factor.

But that does not mean that others that do so qualify would not suffer harm to their legitimate

reliance interests. The Trustee identifies numerous such parties (Doc. No. 22-23), and the Court

concurs that they qualify. Most of these parties are ones whose negotiations and settlements with

the Trustee and others would have to be re-created were ServisFirst to obtain the relief it seeks.

This counsels in favor of applying equitable mootness. See City of Detroit, 838 F.3d at 799.

(applying equitable mootness in part because unraveling the confirmation order being appeal

would “require a wholesale recreation of the vast and complex web of negotiated settlements and

agreements[]”).



                                                  23
          In Eagle Picher Indus. Inc., the Court noted, “To the extent that [d]ebtors seek to reverse

the substantially consummated [p]lan, we find that reversal is not possible or desirable. The [p]lan

represents the culmination of seven years of litigation and negotiations among the various

constituencies in [d]ebtors’ Chapter 11 cases.” 1998 WL 939869, at *5. This case had not been

pending for seven years prior to the confirmation of the Joint Plan, but it does involve a good deal

of litigation and negotiation among the various constituencies, and the Court cannot see where

reversal is practicable or desirable, especially absent a request to stay from ServisFirst.

                                        CONCLUSION
          This case has much in common with City of Detroit, which the Sixth Circuit summarized

as follows:

          In this case, all three factors favor the application of equitable mootness: the
          appellants did not obtain a stay; the [p]lan has been substantially consummated,
          inasmuch as numerous significant—even colossal—actions have been undertaken
          or completed, many irreversible; and the requested relief of omitting the bargained-
          for (and by majority vote agreed-upon) pension reduction would necessarily rescind
          [an agreement wherein the debtor municipality obtained funding from outside
          sources to pay certain of its pension obligations while settling those obligations at
          less than their full amount].

838 F.3d at 799. True, the actions thus far undertaken, and the imperiled settlement agreement, in

this case are not nearly as significant in City of Detroit. But this case, with its absence of a request

to stay from the appellee, and the imperilment of a complex settlement agreement of its own (the

CHS Settlement), is similar. Thus, although not quite the antithesis of a “close call” that City of

Detroit was, id., the call is this case is clear: equitable mootness applies to extinguish ServisFirst’s

appeal.

          As noted above, the Court’s unusual task here is to determine, based on a subjective multi-

factor test, the objectively better answer to the question of whether equitable mootness applies in

this case. The Court concludes that that the answer is yes, inasmuch as in the Court’s view each of


                                                   24
the three factors point in favor of the doctrine’s application. Accordingly, the Motion (Doc. No.

16) will GRANTED, and ServisFirst’s appeal will be dismissed as moot.

       An appropriate order will be entered.



                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                               25
